DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is made in reply to Amendment in Response to Non-Final Office Action Under 37 C.F.R. § 1.111, filed January 21, 2021 (“Reply”).  Applicant has amended Claims 3-6, 8-13, and 16-23.  No claims have been canceled or added.  As amended, Claims 3-23 are presented for examination.
In Office action mailed August 27, 2020 (“Office Action”):
Claims 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of U.S. Patent No. 9,800,839. 
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 6-10, 13-17, 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasek (US 2008/0209491 A1) in view of Daigle et al. (US 2009/0178078 A1 “Daigle”).
Claim 4, 5, 11, 12, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hasek and Daigle in view of Hassell et al. (US 2003/0149980 A1 “Hassell”).



Response to Arguments
Applicant’s arguments (see Reply Pages 8-10) have been fully considered, but are not persuasive.
Applicant presents that the combination of Hasek and Daigle does not teach or suggest the limitations of Claims 3, 10, and 17, as amended and including:
causing, based on an indication that a content item from the subset of content items has been output via the second computing device, the one or more recording devices to update the first list of content items

because “Daigle’s teachings of updating the status indicator (from ‘recorded’ to ‘viewed’) on the IPG (interactive programming guide) for a viewed program still do not constitute causing a recording device to update a list based on an indication that a content item from a subset of the list has been viewed” (Reply Page 9).  The Examiner respectfully disagrees.  Applicant further presents that “the alleged system does not cause the user’s home DVR to update the first listing of content based on an indication that the one program from the third IPG listing of programs has been viewed” (Reply Page 9).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the Examiner’s position that Hasek discloses a process of synchronization and correlation of content stored by the subscriber on the home DVR (as described in [0217]) including generation of pre-screened list of titles previously purchased or downloaded for presentation on a remote client device (as described in [0211]).  Daigle 
Both Hasek and Daigle teach similar techniques for the collection and display of content available to a remote viewing device.  Daigle further discloses a known technique for generating a subset of content items and delivering information indicating the subset of content items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote viewing device technique of Hasek to include the integration of status indicators, as taught by Daigle in order to insure that the end user is kept informed as to changes in program status (as Daigle suggest in [0034]).
	Therefore, the Examiner submits that the combination of Hasek and Daigle teaches the limitations of Claims 3, 10, and 17, as amended and fully addressed in the current Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 6, and 7 of U.S. Patent No. 9,800,839. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of the instant application recites an apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive a first list of content items indicating content items recorded or scheduled to be recorded at one or more recording devices;
determine a second list of content items available from at least one content server;
compare the first list of content items and the second list of content items to generate a subset of content items from the first list of content items and the second list of content items;
send, to a computing device, information indicating the subset of content items; and
causing, based on an indication that a content item from the subset of content items has been output via the second computing device, the one or more recording devices to update the first list of content items.

communicate with a DVR to retrieve a user profile indicating programs locally recorded or scheduled to be recorded on said DVR;
communicate with at least one content server having a library of programs available for online delivery from the at least one content server to a remote device different from said DVR;
compare the user profile and the library of programs to produce a list of programs, wherein each program included in the list is both available for online delivery from the library of programs and locally recorded or scheduled to be recorded on said DVR; and
deliver, to the remote device, a user menu providing the list of programs.
Claim 6 of USPAT 9,800,839 recites the apparatus of claim 2, wherein said computing device is configured to update said user profile in said DVR in response to a selection of one of said listed programs for downloading to the remote device from said at least one content server.
	In particular, the instant application and USPAT 9,800,839 both describe an apparatus for receiving a first list of content items; determining a second list of content items; comparing the first list and the second list to generate a subset of content items from the first list and the second list; sending a list containing the subset of content items to a second device; and causing the list containing the subset of content items to be updated based on the output of a content item at the second devices.


Claim Rejections - 35 USC § 112
In view of Applicant’s amendments to Claims 21 and 22, the rejections are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 7, 8, 9, 10, 14, 15, 16, 17, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasek (US 2008/0209491 A1) in view of Daigle et al. (US 2009/0178078 A1 “Daigle”).
In regards to Claim 3, Hasek teaches a method (generally shown in Fig. 3, as introduced in [0206]) comprising:
receiving, by a first computing device, a first list of content items indicating content items recorded or scheduled to be recorded at one or more recording devices (information gathered with respect to content previously stored on the subscriber’s DVR, [0112]);

Hasek further discloses a process of synchronization and correlation of content stored by the subscriber on the home DVR (as described in [0217]) including generation of pre-screened list of titles previously purchased or downloaded for presentation on a remote client device (as described in [0211]).
However, Hasek does not explicitly demonstrate:
comparing the first list of content items and the second list of content items to generate a subset of content items from the first list of content items and the second list of content items;
sending, to a second computing device, information indicating the subset of content items; and
causing, based on an indication that a content item from the subset of content items has been output via the second computing device, the one or more recording devices to update the first list of content items.
In a similar field of invention, Daigle teaches a method and system for providing indicators associated with program entries within an interactive program guide (Abstract) including programs recorded and to be recorded (as described in [0015]).  Daigle further discloses:
comparing the first list of content items and the second list of content items to generate a subset of content items from the first list of content items and the second list of content items (comparison of subscriber account information and records to content 
sending, to a second computing device, information indicating the subset of content items (computer accessed remotely in order to access the IPG indicator services, as described in [0020,0037]); and
causing, based on an indication that a content item from the subset of content items has been output via the second computing device, the one or more recording devices to update the first list of content items (once the subscriber has viewed the recorded program, a “viewed” indicator can then replace the “recorded” indicator, as described in [0034]).
Both Hasek and Daigle teach similar techniques for the collection and display of content available to a remote viewing device.  Daigle further discloses a known technique for generating a subset of content items and delivering information indicating the subset of content items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote viewing device technique of Hasek to include the integration of status indicators, as taught by Daigle in order to insure that the end user is kept informed as to changes in program status (as Daigle suggest in [0034]).
In regards to Claim 7, the combination of Hasek and Daigle teaches the method of claim 3, further comprising sending, to the second computing device, further information indicating additional content items based on rights of a user of the second 
In regards to Claim 8, the combination of Hasek and Daigle teaches the method of claim 3, further comprising:
receiving, from the second computing device, a selection of a content item indicated in the subset of content items (Hasek: viewing request received from remote client device, [0209]); and
causing the at least one content server to deliver the content item to the second computing device (Hasek: delivery of content to remote client device, [0214]).
In regards to Claim 9, the combination of Hasek and Daigle teaches teaches the method of claim 3, further comprising
organizing the subset by prioritizing content items that have not been output (Daigle: Pull-down Program Guide 370 including the option to sort by Watched, as shown in Fig. 3, and described in [0046]).
Both Hasek and Daigle teach similar techniques for the collection and display of content available to a remote viewing device.  Daigle further discloses a known technique for sorting program guide content based on watched status.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote viewing device technique of Hasek to include the sort option, as taught by Daigle in order to provide the end user with a means for efficiently locating desired content.
In regards to Claim 23, the combination of Hasek and Daigle teaches the method of claim 3, wherein the one or more recording devices comprises a digital video 

In regards to Claim 10, Hasek teaches an apparatus (Server Device 242 of Fig. 4, as introduced in [0257]) comprising:
one or more processors (Processor 404, [0257]); and
memory storing instructions (Storage Device 406, [0257]) that, when executed by the one or more processors, cause the apparatus to:
receive a first list of content items indicating content items recorded or scheduled to be recorded at one or more recording devices (information gathered with respect to content previously stored on the subscriber’s DVR, [0112]);
determine a second list of content items available from at least one content server (list of available titles, [0207]; with further reference to content available from a plurality of sources, [0174,0175]);
Hasek further discloses a process of synchronization and correlation of content stored by the subscriber on the home DVR (as described in [0217]) including generation of pre-screened list of titles previously purchased or downloaded for presentation on a remote client device (as described in [0211]).
However, Hasek does not explicitly demonstrate:

send, to a computing device, information indicating the subset of content items; and
cause, based on an indication that a content item from the subset of content items has been output via the computing device, the one or more recording devices to update the first list of content items.
In a similar field of invention, Daigle teaches a method and system for providing indicators associated with program entries within an interactive program guide (Abstract) including programs recorded and to be recorded (as described in [0015]).  Daigle further discloses:
compare the first list of content items and the second list of content items to generate a subset of content items from the first list of content items and the second list of content items (comparison of subscriber account information and records to content stored in Database 165 in order to update status indicators, as described in [0026]; with further reference to subset of the program guide entries representing programs including a particular status, as described in [0005]);
send, to a computing device, information indicating the subset of content items (computer accessed remotely in order to access the IPG indicator services, as described in [0020,0037]); and
cause, based on an indication that a content item from the subset of content items has been output via the computing device, the one or more recording devices to 
Both Hasek and Daigle teach similar techniques for the collection and display of content available to a remote viewing device.  Daigle further discloses a known technique for generating a subset of content items and delivering information indicating the subset of content items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote viewing device technique of Hasek to include the integration of status indicators, as taught by Daigle in order to insure that the end user is kept informed as to changes in program status (as Daigle suggest in [0034]).
In regards to Claim 14, the combination of Hasek and Daigle teaches the apparatus of claim 10, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
send, to the computing device, further information indicating additional content items based on rights of a user of the computing device to view the additional content items (Hasek: dynamically adjusted secondary content for delivery to remote client device, [0192]).
In regards to Claim 15, the combination of Hasek and Daigle teaches the apparatus of claim 10, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:

cause the at least one content server to deliver the selected content item to the computing device (Hasek: delivery of content to remote client device, [0214]).
In regards to Claim 16, the combination of Hasek and Daigle teaches teaches the apparatus of claim 10, but does not explicitly demonstrate wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
organize the subset by prioritizing content items that have not been output (Daigle: Pull-down Program Guide 370 including the option to sort by Watched, as shown in Fig. 3, and described in [0046]).
Both Hasek and Daigle teach similar techniques for the collection and display of content available to a remote viewing device.  Daigle further discloses a known technique for sorting program guide content based on watched status.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote viewing device technique of Hasek to include the sort option, as taught by Daigle in order to provide the end user with a means for efficiently locating desired content.

In regards to Claim 17, Hasek teaches a non-transitory computer readable medium (Storage Device 406, as introduced in [0257]) storing instructions that, when executed, cause:

determining a second list of content items available for from at least one content server (list of available titles, [0207]; with further reference to content available from a plurality of sources, [0174,0175]).
Hasek further discloses a process of synchronization and correlation of content stored by the subscriber on the home DVR (as described in [0217]) including generation of pre-screened list of titles previously purchased or downloaded for presentation on a remote client device (as described in [0211]).
However, Hasek does not explicitly demonstrate:
comparing the first list of content items and the second list of content items to generate a subset of content items from the first list of content items and the second list of content items;
sending, to a computing device, information indicating the subset of content items; and
causing, based on an indication that a content item from the subset of content items has been output via the computing device, the one or more recording devices to update the first list of content items.
In a similar field of invention, Daigle teaches a method and system for providing indicators associated with program entries within an interactive program guide (Abstract) including programs recorded and to be recorded (as described in [0015]).  Daigle further discloses:

sending, to a computing device, information indicating the subset of content items (computer accessed remotely in order to access the IPG indicator services, as described in [0020,0037]); and
causing, based on an indication that a content item from the subset of content items has been output via the computing device, the one or more recording devices to update the first list of content items (once the subscriber has viewed the recorded program, a “viewed” indicator can then replace the “recorded” indicator, as described in [0034]).
Both Hasek and Daigle teach similar techniques for the collection and display of content available to a remote viewing device.  Daigle further discloses a known technique for generating a subset of content items and delivering information indicating the subset of content items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote viewing device technique of Hasek to include the integration of status indicators, as taught by Daigle in order to insure that the end user is kept informed as to changes in program status (as Daigle suggest in [0034]).
In regards to Claim 21, the combination of Hasek and Daigle teaches the non-transitory computer readable medium of claim 17, wherein the instructions, when executed, further cause:
sending, to the computing device, further information indicating additional content items based on rights of a user of the computing device to view the additional content items (Hasek: dynamically adjusted secondary content for delivery to remote client device, [0192]).
In regards to Claim 22, the combination of Hasek and Daigle teaches the non-transitory computer readable medium of claim 17, wherein the instructions, when executed, further cause:
receiving, from the computing device, a selection of a content item indicated in the subset of content items (Hasek: viewing request received from remote client device, [0209]); and
causing the at least one content server to deliver the selected content item to the computing device (Hasek: delivery of content to remote client device, [0214]).


Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hasek and Daigle in view of Cordray et al. (US 2007/0157220 A1 “Cordray” of Record).
In regards to Claim 4, the combination of Hasek and Daigle teaches the method of claim 3, but does not explicitly demonstrate wherein the indication also indicates a user who viewed the content item from the subset of content items.

	Both Daigle and Cordray teach similar techniques for managing user profile data including content watch status.  Cordray further discloses a known technique for identifying a user who viewed the content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profile technique of Daigle to include the user identification technique of Cordray in order to enhance content management for each user (as Cordray suggest in [0170]).

In regards to Claim 11, the combination of Hasek and Daigle teaches the apparatus of claim 10, but does not explicitly demonstrate wherein the indication also indicates a user who viewed the content item from the subset of content items.
In a similar field of invention, Cordray teaches a method and system for managing content across multiple networks and between multiple individuals (Abstract).  Cordray further discloses wherein the indication also indicates a user who viewed the content item from the subset of content items (monitoring the content being viewed on the user device and updating a viewing history of each identified user in accordance with the process of Fig. 18b, as described in [0170]).


In regards to Claim 18, the combination of Hasek and Daigle teaches the non-transitory computer readable medium of claim 17, but does not explicitly demonstrate wherein the indication also indicates a user who viewed the content items from the subset of content items.
In a similar field of invention, Cordray teaches a method and system for managing content across multiple networks and between multiple individuals (Abstract).  Cordray further discloses wherein the indication also indicates a user who viewed the content item from the subset of content items (monitoring the content being viewed on the user device and updating a viewing history of each identified user in accordance with the process of Fig. 18b, as described in [0170]).
Both Daigle and Cordray teach similar techniques for managing user profile data including content watch status.  Cordray further discloses a known technique for identifying a user who viewed the content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profile technique of Daigle to include the user identification technique of Cordray in order to enhance content management for each user (as Cordray suggest in [0170]).


Claim 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hasek and Daigle in view of Hassell et al. (US 2003/0149980 A1 “Hassell”).
In regards to Claim 5, the combination of Hasek and Daigle teaches the method of claim 3, but does not explicitly demonstrate wherein the subset of content items comprises content items that have not been output to a user of the second computing device.
In a similar field of invention, Hassell teaches an interactive program guide system allowing a user to manage and maintain a user media library (Abstract).  Hassell further discloses wherein the subset of content items comprises content items that have not been output to a user of the second computing device (Listing Screen 90 of Fig. 9 including “NO” in the VIEWED column, as described in Paragraphs [0056-0057]).
Both Hasek and Hassell teach similar techniques of providing a graphical user interface for browsing and accessing media content.  Hassell further discloses the known technique of updating the browsing interface to indicate that a program has been watched.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the media browsing interface of Hasek to include the indication of viewed content, as taught by Hassell, in order to enable an end user to more efficiently find unwatched content.

In regards to Claim 12, the combination of Hasek and Daigle teaches the apparatus of claim 10, but does not explicitly demonstrate wherein the subset of content items comprises content items that have not been output to a user of the computing device.
In a similar field of invention, Hassell teaches an interactive program guide system allowing a user to manage and maintain a user media library (Abstract).  Hassell further discloses wherein the subset of content items comprises content items that have not been output to a user of the computing device (Listing Screen 90 of Fig. 9 including “NO” in the VIEWED column, as described in Paragraphs [0056-0057]).
Both Hasek and Hassell teach similar techniques of providing a graphical user interface for browsing and accessing media content.  Hassell further discloses the known technique of updating the browsing interface to indicate that a program has been watched.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the media browsing interface of Hasek to include the indication of viewed content, as taught by Hassell, in order to enable an end user to more efficiently find unwatched content.

In regards to Claim 19, the combination of Hasek and Daigle teaches the non-transitory computer readable medium of claim 17, but does not explicitly demonstrate wherein the subset of content items comprises content items that have not been output to a user of the computing device.
In a similar field of invention, Hassell teaches an interactive program guide system allowing a user to manage and maintain a user media library (Abstract).  Hassell 
Both Hasek and Hassell teach similar techniques of providing a graphical user interface for browsing and accessing media content.  Hassell further discloses the known technique of updating the browsing interface to indicate that a program has been watched.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the media browsing interface of Hasek to include the indication of viewed content, as taught by Hassell, in order to enable an end user to more efficiently find unwatched content.


Claim 6, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hasek and Daigle in view of Cragun et al. (US 2002/0059609 A1 “Cragun”).
In regards to Claim 6, the combination of Hasek and Daigle teaches the method of claim 3, but does not explicitly demonstrate further comprising:
receiving, from a user of the second computing device, a selection of an option to automatically update the first list of content items after any of the content items in the first list are output via another device.
	In a similar field of invention, Cragun teaches a method and system for modifying and updating a user profile (Abstract).  Cragun further discloses:

	Both Daigle and Cragun teach similar techniques for managing an end user viewing profile.  Cragun further discloses a known technique for a user selectable option to update the user profile.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile management technique of Daigle to include the user selectable option to update a viewing profile in order to provide the end user with greater control over the update process (as Cragun suggests in [0007]).

In regards to Claim 13, the combination of Hasek and Daigle teaches the apparatus of claim 10, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive, from a user of the computing device, a selection of an option to automatically update the first list of content items after any of the content items in the first list art output via another device.
	In a similar field of invention, Cragun teaches a method and system for modifying and updating a user profile (Abstract).  Cragun further discloses:
receive, from a user of the computing device, a selection of an option to automatically update the first list of content items after any of the content items in the first list art output via another device (process of Fig. 4 including Update Profile at 410 by way of the menu interface of Fig. 6, as described in [0038]).


In regards to Claim 20, Hasek teaches the non-transitory computer readable medium of claim 17, but does not explicitly demonstrate wherein instructions, when executed by, further cause:
receiving, from a user of the computing device, a selection of an option to automatically update the first list of content items after any of the content items in the first list are output via another device.
In a similar field of invention, Cragun teaches a method and system for modifying and updating a user profile (Abstract).  Cragun further discloses:
receiving, from a user of the computing device, a selection of an option to automatically update the first list of content items after any of the content items in the first list are output via another device (process of Fig. 4 including Update Profile at 410 by way of the menu interface of Fig. 6, as described in [0038]).
	Both Daigle and Cragun teach similar techniques for managing an end user viewing profile.  Cragun further discloses a known technique for a user selectable option to update the user profile.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile management technique of Daigle to .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426